Citation Nr: 1641066	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date prior to May 31, 2012 for the 20 percent rating currently assigned for the residuals of a right shoulder shrapnel wound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Fargo, North Dakota, that denied an increased rating for the residuals of a right shoulder shrapnel wound.  A September 2014 rating decision subsequently granted an increased 20 percent rating for the disability, effective May 31, 2012.

The Veteran appeared at a hearing before the undersigned in November 2015.  A transcript of the hearing is of record.  During the hearing, the Veteran limited the scope of the appeal to an effective date prior to May 31, 2012 for the 20 percent rating currently assigned for the residuals of a right shoulder shrapnel wound.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  A January 1995 rating decision that denied an increased rating for the residuals of a right shoulder shrapnel wound is final.

2.  The Veteran filed an increased rating claim for the residuals of a right shoulder shrapnel wound on May 31, 2012.

3.  There is no evidence that indicates an increase in the residuals of a right shoulder shrapnel wound in the year prior to the Veteran's May 2012 increased rating claim.






CONCLUSION OF LAW

The criteria for an effective date prior to May 31, 2012 for the 20 percent rating assigned for the residuals of a right shoulder shrapnel wound have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2012.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  The outcome in this appeal essentially turns on the date the Veteran filed his claim and whether there is evidence that shows an increase in disability within the year prior to the filing of the claim.  A medical opinion or examination is not required to determine when the claim was filed.  The Veteran has not identified any additional evidence that could show an earlier date for his claim beyond the evidence already of record.  All pertinent, identified medical records have been obtained and considered regarding this claim.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).




II.  Analysis

The Veteran contends that his right shoulder disability should have been rated as 20 percent disabling going back to the date the disability was originally service connected in 1969 because the shoulder has bothered him since that time.  The Board understands the Veteran's contentions and does not doubt his sincerity, however, as explained below, there is no legal basis for assigning a 20 percent disability rating prior to the date of the current claim which was filed on May 31, 2012.

As noted, the Veteran's right shoulder disability was originally service connected in 1969.  Subsequently, a January 1995 rating decision denied an increased rating for the residuals of a right shoulder shrapnel wound.  The Veteran did not file a notice of disagreement, and new and material evidence regarding the claim was not received within one year of notice of the decision.  The Board notes the electronic claims file indicates a VA treatment record noting numbness in the Veteran's right arm was received on the day the January 1995 rating decision was issued; however, it appears this record was considered at the time of that rating, as it is specifically referenced in the decision.  Thus, the January 1995 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302(a).

At the hearing, the presiding VLJ asked whether the Veteran had filed a claim for an increased rating for his right shoulder shrapnel wound at any point between the 1995 final decision and the current May 31, 2012 claim.  The Veteran denied that there was any claim filed for his shoulder between the final 1995 rating decision and the current claim filed on May 31, 2012.

There is no basis for a free-standing earlier effective date claim for matters addressed in final and binding rating decisions.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding there is no basis for a free-standing earlier effective date claim for matters addressed in a final and binding rating decision).  The only way to establish an earlier effective date for the 20 percent rating that would be related to either the final 1969 rating decision or the final 1995 rating decision would be to allege clear and unmistakable error (CUE) in those decisions.  The Veteran has not alleged CUE in this instance; therefore, the Board must determine the appropriate effective date for the increased rating assigned based on the date of the most recent increased rating claim.  Here, the Veteran filed his increased rating claim on May 31, 2012.

Generally, the effective date for an award of an increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(1),(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12- 98 (1998).  In making this determination VA must consider all of the evidence, including that received prior to previous final decisions.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

There is no evidence that indicates an increase in disability for the residuals of a right shoulder shrapnel wound in the year prior to the Veteran's May 2012 increased rating claim.  During the November 2015 hearing, the Veteran indicated the functional impairment from his right shoulder disability has remained relatively consistent since his separation from service.  Records obtained from the Social Security Administration in December 2012 reference the Veteran's right shoulder and even include range of motion testing, but they do not establish any increase in disability in the year prior to the May 2012 claim.  VA and private treatment records show the Veteran began seeking orthopedic treatment for his shoulder after the date of his May 2012 claim.  Thus, it is not factually ascertainable that an increase in disability occurred in year prior to the Veteran's increased rating claim.  


As such, the appropriate effective date for the increased 20 percent rating assigned for the residuals of a right shoulder shrapnel wound is the date of the Veteran's claim, and an effective date prior to May 31, 2012 for the disability is not warranted.


ORDER

Entitlement to an effective date prior to May 31, 2012 for the 20 percent rating currently assigned for the residuals of a right shoulder shrapnel wound is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


